Citation Nr: 0821924	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss, right ear.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for viral 
gastroenteritis (claimed as a stomach disorder).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinea 
corporis of the abdomen.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for Gulf 
War syndrome.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic fatigue syndrome.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
immune system disorder.

7.   Whether new and material evidence has been submitted to 
reopen a claim of entitlement to benefits for a daughter's 
toe deformity, claimed as due to the veteran's exposure to 
chemical agents.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for acute 
psychotic episodes and marital problems.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depression.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for adult 
anti-social behavior.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1988 through 
February 1992.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision prepared in 
February 2004 and in March 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The reopened claims of entitlement to service connection for 
acute psychotic episodes and marital problems, major 
depression, and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claims of entitlement to service connection for the 
disorders addressed in this decision were denied by a rating 
decision issued in September 1999, on the basis that the 
claims were not well-grounded, and those denials became final 
in the absence of appeal or review.  

2.  The medical evidence that the veteran has a current right 
ear hearing loss is new and is material to the claim for 
service connection.

3.  Medical opinion establishes that the veteran's current 
right ear hearing loss is unrelated to his service.

4.  The medical evidence that viral gastroenteritis resolved 
and that the veteran has no current disability due to viral 
gastroenteritis does not establish any fact necessary to 
substantiate the claim for service connection for viral 
gastroenteritis, and does not constitute new and material 
evidence to reopen the claim.

5.  The determination that the veteran's tinea corporis 
resolved without residuals does not establish any fact 
necessary to substantiate the claim for service connection, 
and does not constitute new and material evidence to reopen 
the claim.

6.  The absence of medical evidence of any chronic qualifying 
disability or undiagnosed disorder does not establish any 
fact necessary to substantiate a claim for service connection 
for Gulf War syndrome or a chronic qualifying disability, and 
does not constitute new and material evidence to reopen such 
a claim. 

7.  The medical determination that the veteran does not meet 
the diagnostic criteria for chronic fatigue syndrome does not 
establish any fact necessary to substantiate the claim for 
service connection for chronic fatigue syndrome, and does not 
constitute new and material evidence to reopen the claim.

8.  The absence of any post-service medical diagnoses of an 
immune system disorder raises no possibility that the claim 
may be substantiated, and does not constitute new and 
material evidence to reopen the claim.

9.  There is no provision of the laws governing veterans' 
benefits which authorizes a grant of service connection to 
the veteran for his child's toe deformity on the basis of 
exposure to chemicals in Southeast Asia.

10.  Since the prior final denial of service connection for 
adult anti-social behavior, there is no specific medical 
diagnosis of that disorder, and medical evidence that the 
veteran has a personality or chacterologic disorder does not 
raise a reasonable possibility of substantiating the claim.

11.  Medical evidence obtained which demonstrates assignment 
of current diagnoses of PTSD, chronic major depression, or 
psychoses by VA examiners and providers is new, since such 
evidence was not of record at the time of the prior final 
denial and is material, since it establishes previously 
unestablished facts necessary for adjudication of claims for 
service connection.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
hearing loss, right ear.  38 U.S.C.A. § 5108 (West 2002).

2.  Criteria for service connection for hearing loss, right 
ear, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 
(2007). 

3.  The denials of service connection for viral 
gastroenteritis (claimed as a stomach disorder), tinea 
corporis of the abdomen, Gulf War syndrome, chronic fatigue 
syndrome, and an immune system disorder, are final, and new 
and material evidence has not been received to warrant 
reopening those claims.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).

4.  Denials of service connection for a daughter's toe 
deformity (claimed as due to the veteran's exposure to 
chemical agents), and for adult anti-social behavior, are 
final, and new or material evidence has not been received to 
reopen the claims, as there is no entitlement under the law 
to service connection for these disorders.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2007).

5.  New and material evidence has been received to warrant 
reopening claims of entitlement to service connection for a 
psychosis, major depression, and PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
August 2003 included the criteria for reopening a previously 
denied claim.  The February 2004 rating decision and the 
January 2005 provided the veteran with specific information 
as to the reason for the previous denial of each claim for 
service connection.  In a February 2005 letter, the RO 
advised the veteran of the previous denials of service 
connection, the definition of new and material evidence, and 
the reason for the prior denials.  

The record demonstrates that the veteran understood that 
communications from the RO about the evidence required to 
reopen his claims, because he requested that he be afforded 
another opportunity to appear for VA examination.  The 
veteran was afforded additional VA examinations and, 
following those examinations, the claims were readjudicated 
and a supplemental statement of the case was issued in 
November 2006.  Consequently, the Board finds that adequate 
notice has been provided, as he was informed about what 
evidence was necessary to substantiate the elements required 
to establish service connection that were found insufficient 
in the previous denial.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board recognizes that notice under Kent was not provided 
in this case until after the initial unfavorable decision was 
issued.  Such notice errors may be cured by issuance of a 
fully compliant notice, followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  In this case, the requests to reopen claims 
were readjudicated following the compliant notice.  Moreover, 
as noted above, the veteran has demonstrated actual knowledge 
of the evidence required to reopen the claim.  The duty to 
notify the veteran of the evidence necessary to reopen his 
claims has been met.

Duty to assist

The VCAA has left intact the requirement that new and 
material evidence be received in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108.  This is 
required before the Board may determine whether the duty to 
assist is fulfilled and proceed to evaluate the merits of 
that claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).  See also Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
345 F.3d 1334, 1342-43 (Fed. Cir. 2003) (PVA) (in the absence 
of new and material evidence, VA is not required to provide 
assistance to a claimant attempting to reopen a previously 
disallowed claim, including providing a medical examination 
or obtaining a medical opinion).  

The veteran was provided VA audiologic examination, general 
medical examination, including examination of the stomach and 
ski in, as well as psychiatric examinations.  The veteran was 
provided an opportunity to identify relevant records, and 
current VA clinical records were obtained.  The veteran has 
not identified any other evidence that might serve as new and 
material evidence to warrant reopening of a claim or 
substantiate a claim addressed in this decision.  The duty to 
assist has been met.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Law applicable to requests to reopen and claims of service 
connection 

The veteran contends that he has submitted new and material 
evidence to reopen his claims of entitlement to service 
connection.  The previous denial of the claims addressed in 
this decision was issued in 1999, when the claims were denied 
as not well-grounded.  That denial became final in 2000, 
since the veteran did not disagree with or appeal the 
determinations, did not request review, and VA did not review 
the claims.  See 38 C.F.R. § 3.114; Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (claims denied as not well grounded which 
became final during the period from July 14, 1999, to 
November 9, 2000 readjudicated as if the denial had not been 
made if reviewed by VA or veteran requested review).
 
If service connection has been previously denied and the 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  The VCAA states that, "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented."  38 U.S.C.A. § 5103A(f).

"New evidence" means evidence not previously submitted to 
VA decision makers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  The evidence to be reviewed 
includes all evidence obtained since the last final denial.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the veteran presently has the same condition.   There is 
a presumption applicable for service connection for certain 
disabilities defined as chronic, if such disability is 
manifested to a compensable degree within the applicable 
presumptive period.  The Board will consider whether any 
disorder defined as "chronic" for VA purposes addressed in 
this decision was present within one year after the veteran's 
active service.  

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 71 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.  However, there are 
currently no diagnosed illnesses that have been determined by 
the Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).  The Board will consider 
whether the veteran has an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id. 

A medically unexplained chronic multisymptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multisymptom illness.  A "medically unexplained 
chronic multisymptom illness" means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).

1.  Request to reopen claim for service connection for 
hearing loss, right ear

By a rating decision issued to the veteran in September 1999, 
a claim of entitlement to service connection for bilateral 
hearing loss was denied as not well-grounded.  VA examination 
conducted in December 2003 disclosed that the veteran had 
left ear hearing loss, but in right ear hearing remained 
within normal limits.  

Following the veteran's July 2003 request to reopen the claim 
of entitlement to service connection for right ear hearing 
loss, the veteran underwent audiologic examination in 
December 2003.  At that time, the veteran's hearing and his 
right year varied from 5 dB at 1000 Hz to 15 dB at 4000 Hz.  
The examiner concluded that pure tone thresholds in the right 
ear were within normal.  The veteran had 100 percent speech 
recognition on the Maryland CNC word test in the right ear.

On VA examination conducted in August 2005, moderate 
sensorinueral hearing loss in the right ear was shown.  The 
reports of the VA examinations are new evidence, since these 
reports were not of record at the time of the prior denial of 
the claim for right ear hearing loss in 1999.  The August 
2005 report establishes a diagnosis of right ear hearing 
loss.  As the diagnosis of right ear hearing loss is a fact 
which was previously unestablished and is necessary to 
adjudication of a claim for service connection for hearing 
loss, this evidence is material.  38 C.F.R. § 3.156.  

New and material evidence having been submitted, the Board 
may proceed to adjudicate any claim on entitlement to service 
connection for right ear hearing loss, if development of that 
claim has been completed and the duty to assist has been met.  
In this case, two VA on theology examinations were conducted 
during the pendency of the appeal.  Medical opinion as to the 
etiology of the veteran's current right ear hearing loss was 
obtained.  Therefore, review of the claim on the merits may 
proceed.

The examiner who conducted August 2005 VA examination 
discussed review of the veteran's service medical records, 
including his 1991 separation examination, which disclosed no 
hearing loss in the right ear.  The average four-frequency 
hearing loss in the right ear was 21 dB.  The veteran's 
auditory threshold was at 20 dB or below on all frequencies 
tested except 4000 Hz.  At 4000 Hz, the auditory threshold 
was 45 dB.  This meets the criteria for hearing loss 
disability as defined for VA purposes.  38 C.F.R. § 3.385.  
Speech recognition was 92 percent in the right ear.  

The examiner noted that prior examinations of the veteran's 
right ear hearing after the veteran's service discharge 
disclosed normal hearing results.  Given the normal right ear 
hearing in service and on separation examination, as well as 
for more than 10 years post-service, the examiner concluded 
that the veteran's current right ear hearing loss was 
unrelated to his military service.

The medical opinion is unfavorable to the veteran's claim.  
The only favorable evidence is the veteran's own lay 
contention that his right ear hearing loss is related to his 
service.  The veteran is competent to state when he 
subjectively began to experience hearing loss.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the 
audiologic examination reports are more accurate than the 
veteran's subjective impressions to serve as a factual basis 
for determining when hearing loss as defined by VA was 
manifested and to serve as the basis for medical opinion.  
38 C.F.R. § 3.385.  

The medical opinion is unfavorable to the veteran's claim for 
service connection for right ear hearing loss.  The medical 
opinion is of greater weight and persuasive value than the 
veteran's subjective lay evidence regarding the onset and 
etiology of hearing loss.  Thus, the preponderance of the 
evidence is against the claim.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim for 
service connection for hearing loss, right ear, must be 
denied.  

2.  Request to reopen claim for service connection for viral 
gastroenteritis

The veteran's service medical records disclose that the 
veteran was treated for viral gastroenteritis in service in 
January 1990.  There is no evidence that this disease 
required further treatment in service.  There was no post-
service evidence of treatment of viral gastroenteritis or 
residuals thereof at the time of the September 1999 rating 
decision in which the claim was initially denied as not well-
grounded.

One item of evidence relevant to the request to reopen this 
claim has been obtained, the report of VA examination 
conducted in August 2005.  At that time, the veteran reported 
a 50-pound weight gain during the past two years.  The 
veteran complained of uncontrolled flatus, nausea, vomiting, 
and diarrhea, especially if he exerted himself or got out of 
breath.  The veteran's pulses were good.  There was no 
distention.  The abdomen was soft and nontender to palpation.  
The examiner concluded that the viral gastroenteritis treated 
in service had resolved.  The examiner further concluded that 
new gastrointestinal tract symptoms that the veteran 
attributed to his in-service disease were probably arthralgia 
related to physical problems.  

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statutes governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The medical 
evidence which demonstrates that there is no current 
diagnosis of or disability due to viral gastroenteritis is 
entirely unfavorable to the claim.  The veteran's lay 
contention that he has current residuals of the viral 
gastroenteritis treated in service is not competent medical 
evidence to establish a diagnosis or etiology for his current 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of current disability due to gastroenteritis, 
no fact has been established which might serve to raise a 
reasonable possibility that service connection for the 
claimed disorder or disability related to viral 
gastroenteritis could be granted.  No new evidence has been 
received to show that the veteran has viral gastroenteritis 
or any disability related to the episode of treatment of that 
disorder in service.  No evidence material to the 
determination of service connection for this disorder has 
been obtained since the prior final decision, other than a 
determination that the veteran does not currently have viral 
gastroenteritis.  

The additional but unfavorable evidence does not raise a 
possibility that the claim could be granted, and, thus, does 
not constitute new and material evidence which would warrant 
reopening the claim.  In the absence of new and material 
evidence, the request to reopen a claim of entitlement to 
service connection for viral gastroenteritis must be denied.  

3.  Request to reopen claim for service connection for tinea 
corporis, abdomen

There was no post-service evidence of treatment of tinea 
corporis or residuals thereof at the time of the September 
1999 rating decision in which the claim was initially denied 
as not well-grounded.

Since 1999, one item of evidence relevant to this claim has 
been obtained.  At VA examination conducted in August 2005, 
the veteran reported that he had a burning rash every year, 
for one or two months, over the entire body.  He stated that 
the rash was pink and blotchy.  On objective examination, the 
examiner found no rash.  The veteran's skin had good color 
and normal turgor.  The examiner concluded that the veteran's 
tinea corporis was resolved with no residuals.

VA clinical records are devoid of any notation that that the 
veteran has been treated for tinea corporis.  The veteran has 
not identified any private providers who have treated him for 
this disorder, although he reported to the VA examiner that 
he had been given a prescription for a medicated powder which 
did not help.  The veteran is competent to provide statements 
that he has recurring episodes of a skin disorder.  He is 
also competent to state the frequency with which he observes 
the skin disorder.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, the veteran is not competent to 
determine whether he still has the disorder.  Espiritu, 
supra.  

The veteran's statements that he has a chronic skin disorder 
continuously, although intermittently, since service is not 
credible, in light of the absence of VA treatment records, 
the examiner's findings that the skin disorder had resolved, 
and the lack of any other lay or objective evidence of 
treatment, such as prescription of pharmacy evidence.  In 
particular, the Board notes that the veteran has not provided 
medical evidence to support this claim during the more than 
five years of the pendency of this appeal.   

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statutes governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The medical 
evidence which demonstrates that there is no current 
diagnosis of or disability due to tinea corporis is entirely 
unfavorable to the claim.  

In the absence of medical evidence of current disability due 
to tinea corporis, no fact has been established which might 
serve to raise a reasonable possibility that service 
connection for the claimed disorder could be granted.  No new 
evidence has been received to show that the veteran currently 
has tinea corporis or any disability related to an episode of 
that disorder.  No evidence material to the determination of 
service connection for this disorder has been obtained since 
the prior final decision, other than a determination that the 
veteran does not currently have tinea corporis.  This 
unfavorable evidence does not raise a possibility that the 
claim could be granted, and, thus, does not constitute new 
and material evidence which would warrant reopening the 
claim.    

The additional but unfavorable evidence does not raise a 
possibility that the claim could be granted, and, thus, does 
not constitute new and material evidence which would warrant 
reopening the claim.  In the absence of new and material 
evidence, the request to reopen a claim of entitlement to 
service connection for tinea corporis must be denied.  

4.  Request to reopen claims for service connection for 
"Gulf War syndrome," 
chronic fatigue syndrome, and an immune system disorder

The Board notes that the veteran has not identified what 
types of symptoms he believes are attributable to "Gulf War 
syndrome" or why he believes he has such a disorder.  
Therefore, the Board has considered whether any provider has 
indicated during general medical evaluation that such a 
syndrome may be present.  

There is no record that the veteran was treated during 
service for Gulf War syndrome, chronic fatigue syndrome, or 
an immune system disorder.  At the time of the September 1999 
rating decision, there was no post-service evidence of 
medical diagnosis of such disorders.   

VA treatment records dated through November 2006 disclose 
that no provider has assigned a diagnosis of Gulf War 
syndrome, chronic fatigue syndrome, or an immune system 
disorder, although the veteran's continuing reports of 
chronic low energy, not feeling good, generalized joint pain, 
back pain, and similar complaints were noted.  The veteran 
underwent evaluations, including radiologic examination of 
the back, which disclosed no abnormality, and laboratory 
examinations, including rheumatology evaluation, which failed 
to confirm any diagnosis or suggest that any unexplained 
illness was present.  The service medical records and post-
service VA clinical records are entirely unfavorable to the 
veteran's requests to reopen these claims, as there is no 
clinical notation, finding, or diagnosis which raises any 
possibility that a claim for Gulf War syndrome, chronic 
fatigue syndrome, or an immune system disorder could be 
granted.  

The report of VA examination conducted in August 2005 
discloses that the veteran reported generalized 
gastrointestinal complaints and fatigue of such severity that 
he was unable to work more than two or three hours at a time 
or to work more than 18 to 24 hours spread out over six days.  
The veteran reported that fatigue was increased by any work, 
especially in the sun."  The veteran denied tenderness, 
effusion, or erythema of the ankles, knees, wrists, elbows, 
and shoulders.  There was no discomfort or difficulty with 
range of motion of the hips.  The examiner concluded that the 
veteran did not meet the diagnostic criteria for chronic 
fatigue syndrome and that there were no significant clinical 
findings.  This examination report includes no clinical 
notation, finding, or diagnosis which raises any possibility 
that a claim for Gulf War syndrome, chronic fatigue syndrome, 
or an immune system disorder could be granted.  

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statutes governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The medical 
evidence demonstrates that there is no current diagnosis of 
"Gulf War syndrome," chronic fatigue syndrome, or an immune 
system disorder.  The clinical records also disclose that 
there are no unexplained objective findings which might 
warrant a medical determination that an undiagnosed illness 
was present.

The veteran's lay contention that he has current residuals of 
"Gulf War syndrome," chronic fatigue syndrome, or an immune 
system disorder is not competent medical evidence to 
establish that any claimed disorder is present.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although the veteran is 
competent to report his symptoms and observations, these 
disorders are not among the types of disorders which are 
readily observable by a lay individual, and the veteran's 
observations as to his symptoms do not constitute new or 
material evidence to reopen these claims.  See, e.g., 
Jandreau, 492 F.3d at 1376-77; Buchanan v. Nicholson, 451 
F.3d 1331, 1335-36 (Fed. Cir. 2006); Barr v. Nicholson, 21 
Vet. App. 303, 309-310 (2007).

In the absence of any new evidence that one of the claimed 
disorders is present, or any evidence which might be material 
to support such a claim,  no fact has been established which 
might serve to raise a reasonable possibility that service 
connection for one of the claimed disorders.  No new evidence 
has been received to show that the veteran may have 
disability related to "Gulf War syndrome," chronic fatigue 
syndrome, or an immune system disorder.  No evidence material 
to adjudication of a claim of entitlement to service 
connection for these disorders has been obtained since the 
prior final decision, other than a medical determination that 
there is no current manifestation of any of these disorders.  

The additional, but unfavorable, evidence does not raise a 
possibility that the claim could be granted, and, thus, does 
not constitute new and material evidence which would warrant 
reopening the claim.  In the absence of new and material 
evidence, the request to reopen a claim of entitlement to 
service connection for "Gulf War syndrome," chronic fatigue 
syndrome, or an immune system disorder, must be denied.  



5.  Request to reopen claim for benefits for a child's toe 
deformity, based on veteran's exposure to chemicals

Currently, spina bifida is the only birth defect of a child 
for which an award of monetary benefits may be made.  Such an 
award is authorized where a veteran who is a biological 
father of the child was exposed to herbicides in Vietnam.  
Jones v. Principi, 16 Vet. App. 219 (2002).  (Monetary awards 
are available for additional birth defects if the veteran who 
served in the Republic of Vietnam during the Vietnam era is 
the mother of the child.  38 U.S.C.A. §§ 1812, 1815; 38 
C.F.R. § 3.815 (2007).  This provision is not applicable, 
since the veteran is male.)  

No monetary award for any birth defect of a child whose 
parent served in the Persian Gulf is currently authorized by 
statute, although general provisions allowing, for example, 
benefits for a "helpless child" as defined for purposes of 
veterans' benefits are applicable to Persian Gulf veterans 
and their children.  However, a toe deformity does not 
warrant application of the provisions governing awards of 
benefits for helpless children.  

There is no provision governing veterans' benefits which 
authorizes payment of benefits to the veteran based on a toe 
deformity of one of his children.  Where there is no legal 
entitlement to a benefit, the claim for that benefit cannot 
be substantiated, as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004).  VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claimed 
benefit).  The claim must be dismissed for lack of 
entitlement under the law.

6.  Request to reopen claim for service connection for adult 
anti-social behavior

The September 1999 rating decision denied service connection 
for anti-social behavior, on the basis that the medical 
evidence did not link the disorder to the veteran's service.  
The medical evidence included notations that the diagnosis of 
adult anti-social behavior was assigned under Axis II, which 
is used to indicate personality disorders and mental 
retardation.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV). 

The evidence since September 1999, the December 2003 and 
August 2005 VA examinations and the VA outpat8ient clinical 
records, show that no provider has assigned a diagnosis under 
Axis II and no provider has assigned a diagnosis of adult 
anti-social behavior.  The examiner who conducted the August 
2005 VA examination deferred evaluation under Axis II, but 
noted an impression that the veteran had "fairly significant 
characterologic issues."  September 2005 outpat3ient 
treatment notes reflect a diagnostic impression that the 
veteran had a possible personality disorder.  

To the extent that the current evidence suggests that the 
veteran has a personality or characterologic disorder, there 
is no entitlement under the law to service connection for 
such disorders.  By regulation, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  

As such, regardless of the character or the quality of any 
evidence which the veteran could submit, a strictly 
developmental defect, such as a characterologic disorder, 
cannot be recognized as a disability under the terms of the 
VA's Schedule for Rating Disabilities.  A claim for service 
connection for such a disorder must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Winn, supra; Beno v. Principi, 3 Vet. App. 439 (1992).  
The validity of the exclusion in 38 C.F.R. § 3.303(c) of 
congenital and development defects such as a personality or 
characterologic (Axis II) disorder from the definition of 
disease or injury has been upheld.  Winn, 8 Vet. App. at 510.  
Since service connection for a personality disorder must be 
denied as a matter of law; the additional evidence that the 
veteran might have a personality disorder cannot, as a matter 
of law, substantiate a claim for service connection, and is 
not new or material to reopen the claim.  

To the extent that the evidence obtained since the prior 
final denial fails for establish a current diagnosis of adult 
anti-social behavior, there is no evidence of the claimed 
disorder.  Without evidence of disability due to the claimed 
disorder, service connection for that disorder is not 
authorized under the statutes governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
new and material evidence establishing a current diagnosis of 
adult anti-social behavior, the Board must find that there is 
no new or material evidence which would warrant reopening the 
claim.  

If the evidence since the prior final denial may be 
interpreted as disclosing that the veteran has adult anti-
social behavior which constitutes a personality or 
characterologic disorder, the evidence precludes a grant of 
service connection, and does not warrant reopening of the 
claim for service connection.  If the evidence is interpreted 
as showing that there is no current medical evidence of adult 
anti-social behavior, although some, currently undiagnosed 
personality disorder may be present, there is no new or 
material evidence to reopen the claim for service connection 
for adult anti-social behavior.  There is no new and material 
evidence which substantiates any claim for service connection 
which may be granted under applicable law and regulations.  
The request to reopen the claim for service connection for 
adult anti-social behavior must be denied.  

7.  Requests to reopen claims for service connection for 
acute psychotic episodes, PTSD, and major depression

The Board notes that the veteran has not identified what 
types of symptoms he believes are attributable to "Gulf War 
syndrome" or why he believes he has such a disorder.  
Therefore, the Board has considered whether any provider has 
indicated during general medical evaluation that such a 
syndrome may be present.  

In June 1996, a provider of psychiatric care assigned a 
diagnosis of "rule out the Gulf War syndrome."  In August 
1997, the psychiatric provider assigned a diagnostic 
impression of major depression and PTSD, among other 
disorders.

Evidence obtained since the 1999 rating decision includes the 
reports of December 2003 and August 2005 VA examinations, as 
well as outpatient records.  The examiner who conducted the 
December 2003 VA examination noted the veteran's treatment 
for a psychiatric disorder in service, and provided an 
opinion that the veteran had a single episode of major 
depressive disorder, chronic, with no remission.  This 
opinion could be interpreted as linking the veteran's current 
major depressive disorder to his service.  This evidence is 
new, since that opinion was not previously of record, and the 
opinion is material to establish a previously unestablished 
fact relevant to the claim for service connection.  Thus 
evidence is new and material to warrant reopening the claim.

Although the veteran's description of stressors that might be 
etiologically linked to a diagnosis of PTSD was vague, 
nevertheless, the examiner who conducted the August 2005 VA 
examination provided an opinion that it was as likely as not 
that the veteran's PTSD was related to his Desert Storm 
experiences.  This evidence is certainly new and material to 
reopen the claim for service connection for PTSD.  

The December 2003 and August 2005 VA examination reports 
noted that the veteran was hospitalized in service for an 
episode of acute psychosis, prior to his Gulf War service.  
No diagnosis of psychosis was assigned.  However, VA 
outpatient treatment notes from September 2005 through 
November 2006 reflect that a diagnosis of psychosis, not 
otherwise specified, has been assigned.  Since a diagnosis of 
psychosis was not assigned at the time of the prior final 
denial of service connection for psychosis, the outpatient 
treatment records are new and material to reopen the claim.

Having determined that the claims for service connection for 
these psychiatric disorders are reopened, the Board must next 
determine whether development has been completed and the duty 
to assist met so that the claims may be adjudicated.  Given 
the multiple diagnoses which have been assigned during the 
pendency of the appeal, the Board concludes that further 
development is required to reconcile the varying medical 
opinions and diagnoses.  Therefore, actions required to 
further develop these claims is addressed in the Remand 
appended to this decision.  



ORDER

The request to reopen a claim of entitlement to service 
connection for hearing loss, right ear, is granted.

Entitlement to service connection for hearing loss, right 
ear, is denied.

The request to reopen a claim of entitlement to service 
connection for viral gastroenteritis (claimed as a stomach 
disorder) is denied.

The request to reopen a claim of entitlement to service 
connection for tinea corporis of the abdomen is denied.

The request to reopen a claim of entitlement to service 
connection for Gulf War syndrome is denied.

The request to reopen a claim of entitlement to service 
connection for chronic fatigue syndrome is denied.

The request to reopen a claim of entitlement to service 
connection for an immune system disorder is denied.

The request to reopen a claim of entitlement to benefits for 
a daughter's toe deformity, claimed as due to the veteran's 
exposure to chemical agents, is denied.

The request to reopen a claim for service connection for 
acute psychotic episodes is granted, and the claim is 
reopened; the appeal is granted to this extent only.

The request to reopen a claim of entitlement to service 
connection for PTSD is granted, and the claim is reopened; 
the appeal is granted to this extent only.

The request to reopen a claim for service connection for 
major depression is granted, and the claim is reopened; the 
appeal is granted to this extent only. 

The request to reopen a claim of entitlement to service 
connection for adult anti-social behavior is denied.

REMAND

As discussed above, new and material evidence has been 
presented to reopen the claims of entitlement to service 
connection for acute psychotic episodes, PTSD, and major 
depression.  The veteran's current psychiatric disorder has 
been variously diagnosed by VA examiners and VA providers.  
Adjudication on the merits of the veteran's claims for 
service connection for the psychiatric disorders at issue 
cannot be completed without further development of the 
clinical evidence, to include reconciliation of the medical 
opinions as to the veteran's current psychiatric disorder(s).  
Medical opinion as to the etiology and onset of the current 
disorders, and the likelihood of any relationship to the 
psychiatric disorder(s) manifested in service, should be 
obtained.  Additional development, to include an effort to 
corroborate the stressors described by the veteran, is also 
required.  

The veteran also seeks to reopen a claim for service 
connection for marital discord.  The clinical evidence does 
not establish whether the notation of marital discord is 
intended as an objective description of a symptom or whether 
that notation reflects assignment of an independent diagnosis 
for which the veteran may seek service connection.  Further 
medical explanation of that terminology should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's current VA clinical 
records, from November 2006 to the 
present, should be obtained.

2.  The veteran should be afforded the 
opportunity to identify or submit any 
post-service private clinical records, 
especially psychiatric records, Vet Center 
records, or other types of evidence he may 
be aware of or have in his possession that 
might support his claim, including records 
of medical or psychiatric evaluations for 
judicial or legal purposes or during 
incarceration, to include records relating 
to custody of his children.

3.  Request that the National Personnel 
Records Center (NPRC) again search for 
records for any additional records for the 
veteran.  In particular, records which may 
be separately filed should be sought, such 
as judicial punishment, personnel, 
administrative, psychiatric, mental 
health, family counseling, or other 
records.

4.  Summarize the veteran's accounts of 
stressors, and submit any original 
stressor statements with the summary, to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly, the 
U.S. Armed Services Center for Unit 
Records Research (CURR)).  Ask JSRRC to 
provide information to verify the 
veteran's stressors, to include unit 
records which might show the activities of 
the veteran's unit and the likelihood that 
individuals in the veteran's unit and MOS 
might have been exposed to stressors such 
as dead bodies.  Any information that 
might corroborate the veteran's alleged 
in-service stressors should be requested.

5.  Summarize any corroborated stressors.  
Schedule the veteran for a VA examination 
by a psychiatrist.  Prior to conducting 
the examination, the psychiatrist should 
be given a copy of this remand and the 
veteran's claims folder for review.  All 
necessary special studies or tests should 
be conducted.  The psychiatrist is 
requested to review the veteran's service 
medical records, post-service private 
psychiatric records, VA outpatient records 
demonstrating treatment for psychosis, and 
records of the 2003 and 2005 VA 
examinations.  

After review of the varying diagnoses, the 
psychiatrist should assign a psychiatric 
diagnosis for each psychiatric disorder 
the veteran currently manifests.  For each 
diagnosis assigned, the psychiatrist 
should state whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the disorder was (a) first 
manifested in service and has remained 
continuous since service; or, (b) is 
etiologically linked to the period of 
active service.  

If the veteran meets the criteria for PTSD 
as specified in DSM-IV, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
likelihood or greater) the veteran's PTSD 
can be related to the stressor or 
stressors reported by the veteran and 
established as having occurred during the 
veteran's active service.

The examiner should state whether 
"marital discord" previously noted is 
still present, and, if so, whether marital 
discord is a symptom of a diagnosed 
disorder or represents a separate 
diagnosis under DSM-IV.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.
The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as not."  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

6.  When the development requested has 
been completed, the case should again be 
reviewed, in light of evidence obtained on 
Remand, and readjudicated when all 
development has been completed.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


